DETAILED ACTION
A response, amending claims 1 and 6, was entered on 9/28/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejection of claims under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that the prior art doesn’t provide any bases for one of ordinary skill in the art to arrive at the claimed “a surface area proportion of at least 10% of a portion of the surface of the component exposed to the hot gas is coated.”  This is not persuasive.  Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Additionally, Hardy explains that it is important to restrict which portions of a gas turbine component are coated with a diffusion barrier coating in order to ensure that the mounting portions remain uncoated to preserve dimensional tolerances (1:8-18).    Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the process of Park on at least 10% of the component depending on which portions of the component were in the mounting boundary and which portions of the component needed a diffusion barrier.
Applicant also argues that the Office Action alleges that it would have been obvious to modify the process of Park without a fact finding or motivation to modify Park.  This is not persuasive.  As explained in the previous actions, Park teaches that the process can be used to coat any desired portion of the gas turbine.  Thus, in Park, the how much and which area of the gas turbine which is coated is a 
Applicant further asserts, without citation, that “[t]he issue remains that whether one of ordinary skill in the art could arrive at the claimed subject matter is not the proper question, it is why would one of ordinary skill in the art have made the modification.”  This is not the proper standard for obviousness analysis under § 103.  The correct standard is whether the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art. § 103.  In this case, the office has satisfied its burden of establishing a prima facie case of obviousness by explaining why one of ordinary skill in the art would have been motivated to make modifications to the portion of the object coated and why a range of greater than 10% would have been obvious to a person having ordinary skill in the art.
Applicant also argues that the Office Action has not provided an analysis of how MPEP § 2144 applies to Park and that the MPEP requires an analysis of the case law.  This is not persuasive.  Park explains that how much and which portions of the gas turbine are coated is a variable which can be adjusted depending on which portions of the component need to be coated, making this a result effective variable.  Said another way, a person of ordinary skill would have understood that the coating could have been applied to whichever portions of the component a coating was desired upon.  The rejection has not applied § 2144.05(II)(A) as a per se rule, but has shown how Park establishes that the coating area is result effective, thereby explaining the rationale and applying it to the facts at hand. 

Applicant further argues that ¶ 0024 provides that the claimed invention has these unexpected results in the form of an aerodynamic advantages.  This is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP § 716.02(d).  In this case, ¶ 0024 discusses that this aerodynamic advantage is associated with the lateral surfaces each remaining uncoated.  This limitation is not required by the current claims and this evidence of unexpected results is therefore not commensurate in scope with the claims.
Applicant also asserts that “the Office merely alleges, without evidence or analysis, that this” evidence of unexpected results is not commensurate in scope with the claims.  This assertion is completely without merit as the Office has repeatedly described why the evidence of unexpected results is not commensurate in scope with the claims (see, e.g., the preceding paragraph which has appeared in some form in the previous five Office Actions).  Said again, the unexpected results discussed in the specification is associated with the lateral surfaces each remaining uncoated; a limitation which is not claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2005/0095358) in light of Conner et al. (US 6,305,077), and Hardy et al. (US 6,924,038).
Claims 1-2, 5, 6 and 9:  Park teaches a method of depositing a diffusion aluminide coating on a specified internal portion of a gas turbine (Abst.) comprising the steps of: forming a mixture of coating particles and a binder (Abst.; ¶¶ 0010-0012); applying a coating of the mixture onto a portion of the gas turbine component (¶¶ 0010-0012); and thermally treating the mixture at a temperature between 800 and 1150˚C to remove the binder and diffusively coat the component with aluminum (¶¶ 0010-0012; 0019-0020).
While Park fails to expressly state that the internal component which is coated is a hot gas duct, Park teaches that the process can be used to coat any desired portion of the gas turbine with an aluminide diffusion coating (¶¶ 0004; 0007).  Additionally, Conner explains that aluminide diffusion coatings are desirable on the hot gas duct of a gas turbine (1:8-37).  Thus, because Park teaches that any portion of the gas turbine can be coated with the diffusion coating and because Conner teaches that such a coating is beneficial on a hot gas duct of a gas turbine, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the coating of Park to a hot gas duct portion of a gas turbine with the predictable expectation of success.
While Park fails to expressly state which portion of the internal component is coated, Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Additionally, Hardy explains that it is important to restrict which portions of a gas turbine component are coated with a diffusion barrier coating in order to ensure that the mounting portions remain uncoated to preserve dimensional tolerances (1:8-18).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have ensured that the coating of Park was not applied to the mounting boundary in order to have ensured that the mounting portions remain uncoated to preserve dimensional tolerances.
With respect to the percentage of the part which is coated, Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the process of Park on at least 10% of the component depending on which portions of the component were in the mounting boundary and which portions of the component needed a diffusion barrier.
Claim 3:  Park teaches that the component comprises nickel alloy (¶¶ 0004; 0029).
Claims 4, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Conner, and Hardy in light of Kliewe et al. (WO2010/091667, machine translation).
Claim 4:  Park fails to teach that the binder is organic which undergoes pyrolysis.  However, Kliewe teaches a process of forming an aluminum coating on a gas turbine from a mixture comprising aluminum particles and a binder (Abst.; p. 1) and explains that the binder can be either inorganic (as in Park) or organic (p. 3).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an organic binder which undergoes pyrolysis as the binder in Park with the predictable expectation of success.
Claim 8:  Park fails to teach applying multiple coats.  Kliewe, however, teaches that multiple coats of the mixture can be applied to control for the composition of the coating (p. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied multiple coats on top of one another in Park in order to have controlled the composition of the coating with the predictable expectation of success.
Claims 10-13:  Park fails to teach that a mask is used for coating.  Kliewe explains that a mask is used during coating (p. 3) and a person of ordinary skill would have understood that the mask would prevent deposition of the mixture in undesired areas.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a mask to coat the desired areas and leave uncoated the areas on which a coating is not desired with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712